[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT  OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      JANUARY 9, 2012
                                            No. 11-10979
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                                 D.C. Docket No. 1:09-cv-01341-JEC



RASHEED OSHODI,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                             versus

LOCKHEED MARTIN CORPORATION,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (January 9, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Rasheed Oshodi, proceeding pro se, appeals the district court’s denial of his

motion for sanctions and grant of Defendant’s motion for summary judgment in an

action alleging race and disability discrimination, failure to accommodate,

retaliation, and interference, under the Americans with Disabilities Act of 1990, 42

U.S.C. § 12112; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-

2(a)(1), 2000e-3(a); 42 U.S.C. § 1981; the Rehabilitation Act of 1973, 29 U.S.C.

§ 794; and the Family and Medical Leave Act, 29 U.S.C. § 2615.

      Although we construe pro se briefs liberally, it is not the court’s place to

argue the appellant’s case for him. GJR Investments Inc. v. County of Escambia,

Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled on other grounds as

recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010). A pro se

litigant who offers no substantive argument on an issue in his brief abandons the

issue on appeal. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per

curiam).

      Oshodi has abandoned all of his claims on appeal by failing to offer any

legal arguments in support of his position. Furthermore, there is no error in the

district court’s holding.

      AFFIRMED.




                                          2